TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 6, 2014



                                      NO. 03-14-00005-CV


                                 Miguel A. Gonzalez, Appellant

                                                 v.

                                  Michael J. Magana, Appellee




       APPEAL FROM COUNTY COURT AT LAW NO. 3 OF BELL COUNTY
            BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
    DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE FIELD


This is an appeal from the order signed by the trial court on December 11, 2013. Having

reviewed the record, it appears that the Court lacks jurisdiction over the appeal. Therefore, the

Court dismisses the appeal for want of jurisdiction. The appellant shall pay all costs relating to

this appeal, both in this Court and the court below.